DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 2, 4, 7, 8, 15, 17-19, 22, 24, 27, 30, 31, 35-37, 40, 41, 43 and 44 are pending in the instant invention.  According to the Amendments to the Claims, filed January 13, 2021, claims 2, 4, 7, 8, 15, 17, 19, 22, 24, 27, 30, 35, 36, 40 and 43 were amended and claims 1, 3, 5, 6, 9-14, 16, 20, 21, 23, 25, 26, 28, 29, 32-34, 38, 39, 42 and 45-58 were cancelled.

Status of Priority

	This invention is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/US2019/021076, filed March 7, 2019, which claims priority under 35 U.S.C. § 119(e) to US Provisional Application No. 62/639,642, filed March 7, 2018.

Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The inventor’s or joint inventor’s provisional election of the following, with traverse, in the reply filed on December 22, 2021, is acknowledged: a) Group II - claims 2, 4, 7, 8, 15, 17-19, 22, 24, 27, 30, 36 and 37; and b) substituted 1,2,4-triazole represented by Formula (IA) - p. 43, Compound IF, shown to the right below, and hereafter referred to as 8-(2-fluorobenzyl)-6-(3-(trifluoromethyl)-1H-1,2,4-triazol-5-yl)imidazo[1,2-a]pyrazine, where n = 1; p = 2; each J = -H; at C-2, JB = -F; each JC = -H; R11 = -C(R15)3, wherein each R15 = -F; W = -ring B, wherein ring B = -phenyl; X1 = CH; X2 = N; X3 = C; Y1 = C; Y2 = C; and Y3 = N.  Claims 2, 4, 7, 15, 17-19, 22, 24, 27, 30, 36 and 37 read on the elected species.  Affirmation of this election must be made by the inventor or joint inventor in replying to this Office action.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
	Similarly, the inventor or joint inventor should further note that the traversal is on the grounds that Group I, Group II and Group III should be examined simultaneously, as all define the process of claim 2.  This is not found persuasive because the multiple inventions in the instant invention are independent or distinct for the reasons disclosed in the Requirement for Restriction / Election of Species, mailed on November 18, 2021.  Likewise, there would be a serious burden on the examiner if restriction was not required because the inventions have acquired a separate status in the art due to their divergent subject matter and would require a different field of search.
	Next, the inventor or joint inventor should further note that the requirement is still deemed proper and is therefore made FINAL.
	Then, the inventor or joint inventor should further note that the elected species, shown to the right above, was found to be free of the prior art.  Thus, the examiner has expanded the forthcoming prosecution to include all claims relevant to the genus of Group II, for a first Office action and prosecution on the merits.
	Moreover, the inventor or joint inventor should further note that claims 31, 35, 40, 41, 43 and 44 were withdrawn from further consideration, pursuant to 37 CFR 1.142(b), as being drawn to a nonelected or cancelled invention, there being no allowable generic or linking claim.
	Thus, a first Office action and prosecution on the merits of claims 2, 4, 7, 8, 15, 17-19, 22, 24, 27, 30, 36 and 37 is contained within.

Specification Objection - Disclosure

	The inventor or joint inventor is advised to format the specification according to 37 CFR 1.77(c).  Revisions should particularly address bold-type, underline, and/or upper case formatting.  Appropriate correction may be required.

Specification Objection - Abstract

	The inventor or joint inventor is reminded of the proper content of an abstract of the disclosure.
	With regard particularly to chemical patents, for compounds or compositions, the general nature of the compound or composition should be given as well as the use thereof, e.g., The compounds are of the class of alkyl benzene sulfonyl ureas, useful as oral anti-diabetics.  Exemplification of a species could be illustrative of members of the class.  For processes, the reactions, reagents and process conditions should be stated, generally illustrated by a single example, unless variations are necessary.  See MPEP § 608.01(b), Section B.
	The abstract of the disclosure is objected to because it fails to exemplify any members or formulae illustrative of its class.  Correction is required.  See MPEP § 608.01(b).
	The examiner suggests stating the reactions, reagents and/or process conditions for the process for preparing a substituted 1,2,4-triazole represented by the Formula (IA) into the abstract, to overcome this objection.

Claim Objections

	Claim 2 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a) and 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	A process for preparing a compound represented by Formula (IA):

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

(IA)
wherein:

	
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 is 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
;

(i)		W is ring B;
		ring B is phenyl or a 5- or 6-membered heteroaryl, wherein the 5- or 6-membered heteroaryl contains 1 or 2 N ring heteroatoms;
		each J is independently H or CH3;
		each JB is independently halo, CN, C1-6 aliphatic, ORB, or a C3-8 cycloaliphatic ring, wherein each C1-6 aliphatic and C3-8 cycloaliphatic ring is optionally and independently substituted with 1, 2, or 3 independently selected R3 substituents;
		each RB is independently C1-6 aliphatic or a C3-8 cycloaliphatic ring, wherein each C1-6 aliphatic and C3-8 cycloaliphatic ring is optionally and independently substituted with 1, 2, or 3 independently selected R3a substituents; and
		each R3a is independently halo, CN, C1-4 alkyl, C1-4 haloalkyl, OC1-4 alkyl, or OC1-4 haloalkyl; or

(ii)		W is ring B;
		ring B is C3-7 cycloalkyl;
		each J is independently H;
		each JB is independently halo, CN, C1-6 aliphatic, or ORB1, wherein each C1-6 aliphatic is optionally and independently substituted with 1, 2, or 3 independently selected R3 substituents;
		each RB1 is independently H, C1-6 aliphatic, or a C3-8 cycloaliphatic ring, wherein each C1-6 aliphatic and C3-8 cycloaliphatic ring is optionally and independently substituted with 1, 2, or 3 independently selected R3b substituents; and
		each R3b is independently halo, CN, C1-4 alkyl, C1-4 haloalkyl, OC1-4 alkyl, or OC1-4 haloalkyl;

	each JC is independently H, halo, CN, C1-4 aliphatic, or OC1-4 alkyl, wherein each C1-4 aliphatic and OC1-4 alkyl is optionally and independently substituted with 1, 2, or 3 substituents independently selected form the group consisting of halo, OH, OC1-4 alkyl, and OC1-4 haloalkyl;
	each R3 is independently halo, CN, C1-4 alkyl, C1-4 haloalkyl, OC1-4 alkyl, or OC1-4 haloalkyl;
	R11 is C1-6 alkyl, C2-6 alkenyl, or C2-6 alkynyl, wherein the C1-6 alkyl is optionally substituted with 1, 2, or 3 independently selected R15 substituents, and further wherein the C2-6 alkenyl or C2-6 alkynyl is optionally substituted with 1 or 2 independently selected Rb2 substituents;
	each R15 is independently halo, C(O)Rb2, C(O)NRa2Rb2, NRa2Rb2, NRb2C(O)ORb2, ORb2, OC2-4 alkenyl, OC(O)NRa2Rb2, SRb2, C3-4 cycloalkyl, 3- to 10-membered heterocyclyl, phenyl, or a 5- or 6-membered heteroaryl, wherein each 3- to 10-membered heterocyclyl and 5- or 6-membered heteroaryl independently contains 1, 2, or 3 ring heteroatoms independently selected from the group consisting of N, O, and S, and further wherein each C3-4 cycloalkyl, 3- to 10-membered heterocyclyl, phenyl, and 5- or 6-membered heteroaryl is optionally and independently substituted with 1, 2, or 3 independently selected R18 substituents;
	each R18 is independently halo, C1-6 alkyl, C1-6 haloalkyl, OH, OC1-6 alkyl, or phenyl;
	each Ra2 is independently H, C1-6 alkyl, C1-6 haloalkyl, or C(O)Rb2;
	each Rb2 is independently H, C1-6 alkyl, or C1-6 haloalkyl;
	n is 0, 1, 2, or 3; and
	p is 1, 2, or 3;

wherein the process comprises the following step:

reacting a compound represented by Formula (IIA):

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

(IIA)
or a salt thereof,
wherein:

	
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 is 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
;

(i)		W is ring B;
		ring B is phenyl or a 5- or 6-membered heteroaryl, wherein the 5- or 6-membered heteroaryl contains 1 or 2 N ring heteroatoms;
		each J is independently H or CH3;
		each JB is independently halo, CN, C1-6 aliphatic, ORB, or a C3-8 cycloaliphatic ring, wherein each C1-6 aliphatic and C3-8 cycloaliphatic ring is optionally and independently substituted with 1, 2, or 3 independently selected R3 substituents;
		each RB is independently C1-6 aliphatic or a C3-8 cycloaliphatic ring, wherein each C1-6 aliphatic and C3-8 cycloaliphatic ring is optionally and independently substituted with 1, 2, or 3 independently selected R3a substituents; and
		each R3a is independently halo, CN, C1-4 alkyl, C1-4 haloalkyl, OC1-4 alkyl, or OC1-4 haloalkyl; or

(ii)		W is ring B;
		ring B is C3-7 cycloalkyl;
		each J is independently H;
		each JB is independently halo, CN, C1-6 aliphatic, or ORB1, wherein each C1-6 aliphatic is optionally and independently substituted with 1, 2, or 3 independently selected R3 substituents;
		each RB1 is independently H, C1-6 aliphatic, or a C3-8 cycloaliphatic ring, wherein each C1-6 aliphatic and C3-8 cycloaliphatic ring is optionally and independently substituted with 1, 2, or 3 independently selected R3b substituents; and
		each R3b is independently halo, CN, C1-4 alkyl, C1-4 haloalkyl, OC1-4 alkyl, or OC1-4 haloalkyl;

	each JC is independently H, halo, CN, C1-4 aliphatic, or OC1-4 alkyl, wherein each C1-4 aliphatic and OC1-4 alkyl is optionally and independently substituted with 1, 2, or 3 substituents independently selected form the group consisting of halo, OH, OC1-4 alkyl, and OC1-4 haloalkyl;
	each R3 is independently halo, CN, C1-4 alkyl, C1-4 haloalkyl, OC1-4 alkyl, or OC1-4 haloalkyl;
	G1 is CH2OCH2CH2Si(CH3)3, CH2CH2Si(CH3)3, CH2CH(Ph)Si(CH3)3, C(O)CH3, C(O)CF3, C(O)CH2-phenyl, C(O)OCH2CCl3, C(O)OCH2-phenyl, C(O)OCH2-(9-fluorenyl), C(O)OCH2CH2Si(CH3)3, C(O)OCH2CH=CH2, C(O)OC(CH3)3, OSi[CH(CH3)2]3, S(O)2CH3, S(O)2-(4-bromophenyl), S(O)2-(4-methylphenyl), S(O)2-(2-nitrophenyl), or S(O)2-(4-nitrophenyl);
	n is 0, 1, 2, or 3; and
	p is 1, 2, or 3;

with a compound of the following formula:
R11C(O)OE’,

wherein:

	E’ is C1-6 alkyl, C1-6 haloalkyl, heterocyclyl, phenyl, or heteroaryl, wherein the heterocyclyl, phenyl, or heteroaryl is optionally substituted with 1, 2, 3, 4, 5, or 6 substituents independently selected from the group consisting of halo, CN, NO2, =O, S(O)2OH, and S(O)2OC1-6 alkyl;
	R11 is C1-6 alkyl, C2-6 alkenyl, or C2-6 alkynyl, wherein the C1-6 alkyl is optionally substituted with 1, 2, or 3 independently selected R15 substituents, and further wherein the C2-6 alkenyl or C2-6 alkynyl is optionally substituted with 1 or 2 independently selected Rb2 substituents;
	each R15 is independently halo, C(O)Rb2, C(O)NRa2Rb2, NRa2Rb2, NRb2C(O)ORb2, ORb2, OC2-4 alkenyl, OC(O)NRa2Rb2, SRb2, C3-4 cycloalkyl, 3- to 10-membered heterocyclyl, phenyl, or a 5- or 6-membered heteroaryl, wherein each 3- to 10-membered heterocyclyl and 5- or 6-membered heteroaryl independently contains 1, 2, or 3 ring heteroatoms independently selected from the group consisting of N, O, and S, and further wherein each C3-4 cycloalkyl, 3- to 10-membered heterocyclyl, phenyl, and 5- or 6-membered heteroaryl is optionally and independently substituted with 1, 2, or 3 independently selected R18 substituents;
	each R18 is independently halo, C1-6 alkyl, C1-6 haloalkyl, OH, OC1-6 alkyl, or phenyl;
	each Ra2 is independently H, C1-6 alkyl, C1-6 haloalkyl, or C(O)Rb2; and
	each Rb2 is independently H, C1-6 alkyl, or C1-6 haloalkyl;

	in the presence of a base selected from the group consisting of LiOH, NaOH, KOH, NaOCH3, N(CH3)3, 1,8-diazabicyclo(5 .4.0)undec-7-ene (DBU), 1,5-diazabicyclo[ 4.3.0]non-5-ene (DBN), guanidine, 1,1,3,3-tetramethylguanidine, 4-dimethylaminopyridine (DMAP), and 1,4-diazabicyclo[2.2.2]octane (DABCO).

	Appropriate correction is required.

	Claim 4 is objected to because of the following informalities: for brevity, clarity, consistency and to avoid issues under 35 U.S.C. § 112(a) and 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
The process of claim 2, wherein:

the compound represented by Formula (IA) is represented by Formula (ID):

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

(ID); and

the compound represented by Formula (IIA) is represented by Formula (IID):

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

(IID)
or a salt thereof.

	Appropriate correction is required.

	Claim 7 is objected to because of the following informalities: for brevity, clarity, consistency and to avoid issues under 35 U.S.C. § 112(a) and 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
The process of claim 4, wherein:

the compound represented by Formula (ID) is represented by Formula (IF):

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

(IF); and

the compound represented by Formula (IID) is represented by Formula (IIF):

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale

(IIF)
or a salt thereof.

	Appropriate correction is required.

	Claim 15 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The process of claim 2, wherein R11 is C1-6 alkyl, wherein the C1-6 alkyl is optionally substituted with 1, 2, or 3 independently selected halo substituents.

	Appropriate correction is required.

	Claim 18 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	The process of claim 2, wherein G1 is C(O)CH3, C(O)CF3, C(O)CH2-phenyl, C(O)OCH2CCl3, C(O)OCH2-phenyl, C(O)OCH2-(9-fluorenyl), C(O)OC(CH3)3, S(O)2CH3, S(O)2-(4-bromophenyl), S(O)2-(4-methylphenyl), S(O)2-(2-nitrophenyl), or S(O)2-(4-nitrophenyl).

	Appropriate correction is required.

	Claim 19 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	The process of claim 2, wherein E’ is C1-6 alkyl, C1-6 haloalkyl, heterocyclyl, phenyl, or heteroaryl, wherein the heterocyclyl, phenyl, or heteroaryl is optionally substituted with 1, 2, or 3 substituents independently selected from the group consisting of halo, CN, NO2, =O, S(O)2OH, and S(O)2OC1-6 alkyl.

	Appropriate correction is required.

	Claim 27 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	The process of claim 2, wherein the base is selected from the group consisting of N(CH3)3, 1,8-diazabicyclo(5 .4.0)undec-7-ene (DBU), 1,5-diazabicyclo[ 4.3.0]non-5-ene (DBN), guanidine, 1,1,3,3-tetramethylguanidine, 4-dimethylaminopyridine (DMAP), and 1,4-diazabicyclo[2.2.2]octane (DABCO).

	Appropriate correction is required.

	Claim 36 is objected to because of the following informalities: for brevity, clarity, consistency and to avoid issues under 35 U.S.C. § 112(a) and 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:

	The process of claim 2, wherein the compound of Formula (IA) is represented by Formula (IF):


    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

(IF)

wherein the process comprises the following step:

reacting a compound represented by Formula (IIFa):

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale

(IIFa)
or a salt thereof;

with a compound of the following formula:
R11C(O)OE’,

wherein:

	E’ is CH2CF3; and
	R11 is CF3;

	in the presence of a base selected from the group consisting of N(CH3)3, 1,8-diazabicyclo(5 .4.0)undec-7-ene (DBU), 1,5-diazabicyclo[ 4.3.0]non-5-ene (DBN), guanidine, 1,1,3,3-tetramethylguanidine, 4-dimethylaminopyridine (DMAP), and 1,4-diazabicyclo[2.2.2]octane (DABCO).

	Appropriate correction is required.

	Claim 37 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
The process of claim 36, wherein the base is 1,4-diazabicyclo[2.2.2]octane (DABCO).

	Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112(a)
	The following is a quotation of the first paragraph of 35 U.S.C. § 112:
(a) IN GENERAL.  The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Process for preparing a substituted 1,2,4-triazole represented by the Formula (IA)

	Claims 2, 4, 8, 15, 17-19, 22, 24, 27, 30, 36 and 37 are rejected under 35 U.S.C. § 112(a) because the specification, while being enabling for a process for preparing a substituted 1,2,4-triazole represented by the Formula (IA), wherein the process is as discussed in the section above entitled Claim Objections, does not reasonably provide enablement for a process for preparing a substituted 1,2,4-triazole represented by the Formula (IA), wherein the process is not as discussed in the section above entitled Claim Objections.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use (perform) the invention commensurate in scope with these claims.  A process for preparing a substituted 1,2,4-triazole represented by the Formula (IA), wherein the process is not as discussed in the section above entitled Claim Objections, as recited in claim 2, has not been adequately enabled in the specification to allow any person having ordinary skill in the art, at the time this invention was made, to make and/or use (perform) a process for preparing a substituted 1,2,4-triazole represented by the Formula (IA), wherein the process is not as discussed in the section above entitled Claim Objections.
	There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue.  These factors include, but are not limited to: (a) breadth of the claims; (b) nature of the invention; (c) state of the prior art; (d) level of one of ordinary skill in the art; (e) level of predictability in the art; (f) amount of direction provided by the inventor or joint inventor; (g) existence of working examples; and (h) quantity of experimentation needed to make or use the invention based on the content of the disclosure.  {See Ex parte Forman 230 USPQ 546 (Bd. Pat. App. & Inter. 1986); and In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988)}.
	The above factors, regarding the instant invention, are summarized as follows:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
(a)	Breadth of the claims - the breadth of the claims includes a process for preparing a substituted 1,2,4-triazole represented by the Formula (IA), shown to the right;

(b)	Nature of the invention - the nature of the invention is performance of a process for preparing a substituted 1,2,4-triazole represented by the Formula (IA), shown to the right above;

(c)	State of the prior art - US 2018/0065971 provides a synthesis of substituted 1,2,4-triazoles represented by the Formula (IA) {Rennie, et al. US 2018/0065971, 2018};

(d)	Level of one of ordinary skill in the art - the artisans synthesizing the inventor’s or joint inventor’s process for preparing a substituted 1,2,4-triazole represented by the Formula (IA), wherein the process is not as discussed in the section above entitled Claim Objections, would be a collaborative team of synthetic chemists and/or health practitioners, possessing commensurate degree level and/or skill in the art, as well as several years of professional experience;

(e)	Level of predictability in the art - Synthetic organic chemistry is quite unpredictable (See In re Marzocchi and Horton 169 USPQ at 367 ¶3).  Similarly, it is unclear based on the combination of Examples, on pages 41-44 of the instant specification, and Rennie, et al. in US 2018/0065971, whether the instantly recited process for preparing a substituted 1,2,4-triazole represented by the Formula (IA), wherein the process is not as discussed in the section above entitled Claim Objections, are enabled.  Moreover, the following excerpt is taken from Dörwald, which has relevance to the performance of a process for preparing a substituted 1,2,4-triazole represented by the Formula (IA), wherein the process is not as discussed in the section above entitled Claim Objections (Dörwald, F. Zaragoza.  Side Reactions in Organic Synthesis: A Guide to Successful Synthesis Design, Weinheim: WILEY-VCH Verlag GmbH & Co. KGaA, 2005, Preface):

	Most non-chemists would probably be horrified if they were to learn how many attempted syntheses fail, and how inefficient research chemists are.  The ratio of successful to unsuccessful chemical experiments in a normal research laboratory is far below unity, and synthetic research chemists, in the same way as most scientists, spend most of their time working out what went wrong, and why.
	
		Despite the many pitfalls lurking in organic synthesis, most organic chemistry textbooks and research articles do give the impression that organic reactions just proceed smoothly and that the total synthesis of complex natural products, for instance, is maybe a labor-intensive but otherwise undemanding task.  In fact, most syntheses of structurally complex natural products are the result of several years of hard work by a team of chemists, with almost every step requiring careful optimization.  The final synthesis usually looks quite different from that originally planned, because of unexpected difficulties encountered in the initially chosen synthetic sequence.  Only the seasoned practitioner who has experienced for himself the many failures and frustrations which the development (sometimes even the repetition) of a synthesis usually implies will be able to appraise such work.
	Chemists tend not to publish negative results, because these are, as opposed to positive results, never definite (and far too copious).

(f)	Amount of direction provided by the inventor - the invention lacks direction with respect to making and/or using (performing) a process for preparing a substituted 1,2,4-triazole represented by the Formula (IA), wherein the process is not as discussed in the section above entitled Claim Objections;

(g)	Existence of working examples - the inventor or joint inventor has provided sufficient guidance to make and/or use (perform) a process for preparing a substituted 1,2,4-triazole represented by the Formula (IA), wherein the process is as discussed in the section above entitled Claim Objections; however, the disclosure is insufficient to allow extrapolation of the limited examples to enable performing the instantly recited process for preparing a substituted 1,2,4-triazole represented by the Formula (IA), wherein the process is not as discussed in the section above entitled Claim Objections.  The specification lacks working examples of performing a process for preparing a substituted 1,2,4-triazole represented by the Formula (IA), wherein the process is not as discussed in the section above entitled Claim Objections.
	Within the specification, [A]t least one specific operative embodiment or example of the invention must be set forth.  The example(s) and description should be of sufficient scope as to justify the scope of the claims.  Markush claims must be provided with support in the disclosure for each member of the Markush group.  Where the constitution and formula of a chemical compound is stated only as a probability or speculation, the disclosure is not sufficient to support claims identifying the compound by such composition or formula.  See MPEP § 608.01(p) and MPEP § 2173.05.


    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
(h)	Quantity of experimentation needed to make or use the invention based on the content of the disclosure - the specification, as originally filed, including any references incorporated therein, fails to provide the necessary support required by 35 U.S.C. § 112(a) to enable performance of a process for preparing a substituted 1,2,4-triazole represented by the Formula (IA), wherein the process is not as discussed in the section above entitled Claim Objections.  Thus, it is unclear, based on the guidance provided by the specification, whether a substituted 1,2,4-triazole represented by the Formula (IA), such as (5-(8-(2-fluorobenzyl)-[1,2,4]triazolo[4,3-a]pyrazin-6-yl)-1H-1,2,4-triazol-3-yl)(5-hydroxy-1H-tetrazol-1-yl)methanone, shown to the left above, is synthetically feasible by performing the instantly recited process for preparing a substituted 1,2,4-triazole represented by the Formula (IA).

	A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the invention was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  {See In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)}.
	The determination that undue experimentation would have been needed to make and use the claimed invention is not a single, simple factual determination.  Rather, it is a conclusion reached by weighing all the above noted factual considerations.  (See In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404).  These factual considerations are discussed comprehensively in MPEP § 2164.08 (scope or breadth of the claims), § 2164.05(a) (nature of the invention and state of the prior art), § 2164.05(b) (level of one of ordinary skill), § 2164.03 (level of predictability in the art and amount of direction provided by the inventor or joint inventor), § 2164.02 (the existence of working examples) and § 2164.06 (quantity of experimentation needed to make or use the invention based on the content of the disclosure).
	Based on a preponderance of the evidence presented herein, the conclusion that the inventor or joint inventor is insufficiently enabled for making and/or using (performing) a process for preparing a substituted 1,2,4-triazole represented by the Formula (IA), wherein the process is not as discussed in the section above entitled Claim Objections, is clearly justified.
	The examiner suggests amending the claims, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

Claim Rejections - 35 U.S.C. § 112(b)
	The following is a quotation of the second paragraph of 35 U.S.C. § 112:
(b) CONCLUSION.  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or joint inventor regards as the invention.

	Claims 2, 4, 7, 8, 15, 17-19, 22, 24, 27, 30, 36 and 37 are rejected under 35 U.S.C. § 112(b) as being incomplete for omitting an essential process step, such omission resulting in an indefinite process.  See MPEP § 2172.01.
	The inventor or joint inventor should note that the omitted essential procedural step in the process for preparing a substituted 1,2,4-triazole represented by the Formula (IA), or a salt thereof, as recited in claim 2, is the manipulative step which results in the preparation of a salt of a substituted 1,2,4-triazole represented by the Formula (IA).  The claim fails to explicitly recite a manipulative step which results in the preparation of a salt of a substituted 1,2,4-triazole represented by the Formula (IA).  Moreover, the specification fails to provide an adequate standard for ascertaining the requisite degree of a manipulative step which results in the preparation of a salt of a substituted 1,2,4-triazole represented by the Formula (IA).  Consequently, one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the process for preparing a substituted 1,2,4-triazole represented by the Formula (IA), or a salt thereof, as recited in claim 2, since the essential manipulative step which results in the preparation of a salt of a substituted 1,2,4-triazole represented by the Formula (IA), is omitted.
	Moreover, the inventor or joint inventor should further note that [A] claim which omits matter disclosed to be essential to the invention, as described in the specification or in other statements of record, may also be rejected under 35 U.S.C. § 112(a) as not enabling.  {See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976); and MPEP § 2164.08(c)}.
	The examiner suggests amending the claims, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claims 2, 4, 7, 8, 15, 17, 18, 22, 24, 27, 30, 36 and 37 are further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that the phrase, leaving group of an activated ester, in claim 2, with respect to OE’, is a relative phrase which renders the claim indefinite.  The phrase, leaving group of an activated ester, is not defined by the claim, the specification does not provide an adequate standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the invention.  The specification, on page 14, uses open language, such as for example, to define the phrase, leaving group of an activated ester, as OCH2CF3, O(nitrophenyl), O(dinitrophenyl), O(trichlorophenyl), O(penta-fluorophenyl), O(sulfotetrafluorophenyl), O(succinimidyl), O(benzotriazole), O(7-azabenzo-triazole), O(phthalimidyl), O(5-norbomene-endo-2,3-dicarboxyimide), or O(sulfo-succinimidyl); however, neither the specification, nor the claim, explicitly limits the invention to any specifically disclosed or recited embodiments.  Consequently, the process for preparing a substituted 1,2,4-triazole represented by the Formula (IA) has been rendered indefinite by the use of the phrase, leaving group of an activated ester, with respect to OE’.
	The examiner suggests amending the claims, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claims 2, 4, 7, 8, 15, 17, 19, 22, 24, 27 and 30 are further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that the phrase, amidrazone protecting group, in claim 2, with respect to G1, is a relative phrase which renders the claim indefinite.  The phrase, amidrazone protecting group, is not defined by the claim, the specification does not provide an adequate standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the invention.  The specification, on page 15, uses open language, such as for example, to define the phrase, amidrazone protecting group, as tert-butoxycarbonyl, 2,2,2-trichloroethyloxycarbonyl, benzyloxycarbonyl, 9-fluorenylmethoxy-carbonyl, methylsulfonyl, p-toluenesulfonyl, 4-nitrobenzenesulfonyl, 2-nitrobenzenesulfonyl, p-bromobenzenesulfonyl, trifluoroacetyl, acetyl, benzoyl, 2-trimethylsilylethyl, (2-phenyl-2-trimethylsilyl)ethyl, triisopropylsiloxy, 2-(trimethylsilyl)ethoxymethyl, allyloxycarbonyl, and 2-(trimethylsilyl)ethoxycarbonyl; however, neither the specification, nor the claim, explicitly limits the invention to any specifically disclosed or recited embodiments.  Consequently, the process for preparing a substituted 1,2,4-triazole represented by the Formula (IA) has been rendered indefinite by the use of the phrase, amidrazone protecting group, with respect to G1.
	The examiner suggests amending the claims, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claim 4 is further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that a broad limitation together with a narrow limitation that falls within the broad limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).
	Similarly, the inventor or joint inventor should further note that claim 4 recites the broad limitation, Formula (IID), and the claim also recites Formula (IIE), which is the narrower statement of the limitation.
	Likewise, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), pertaining to where broad language is followed by such as and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and consequently, not required, or (b) a required feature of the claim.
	Moreover, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).
	The examiner suggests amending the claim, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claim 27 is further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 27 recites the limitation, The process of claim 2, wherein the base is…, in lines 1-5 of the claim.  There is insufficient antecedent basis, in claim 2, for this limitation, with respect to the process for preparing a substituted 1,2,4-triazole represented by the Formula (IA).  According to claim 2, a base is not recited, with respect to the process for preparing a substituted 1,2,4-triazole represented by the Formula (IA).
	The examiner suggests amending the claim, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claims 36 and 37 are further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 36 recites the limitation, The process of claim 2, wherein… the process comprises reacting an amidrazone of Formula IIFa:… with CF3C(O)OCH2CF3 in the presence of the base, in lines 1-7 of the claim.  There is insufficient antecedent basis, in claim 2, for this limitation, with respect to the process for preparing a substituted 1,2,4-triazole represented by the Formula (IA).  According to claim 2, a base is not recited, with respect to the process for preparing a substituted 1,2,4-triazole represented by the Formula (IA).
	The examiner suggests amending the claims, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

Claim Rejections - 35 U.S.C. § 112(d)
	The following is a quotation of the fourth paragraph of 35 U.S.C. § 112:
(d) REFERENCE IN DEPENDENT FORMS.  Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed.  A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

	Claim 30 is rejected under 35 U.S.C. § 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	The inventor or joint inventor should note that claim 30 is rejected under 35 U.S.C. § 112(d) because the recitation of an additional process performed on a compound used in a process from which the claim depends, must result in a patentably distinct procedural step in the recited process, in order to be further limiting.  In the instant dependent claim, the process for preparing a substituted 1,2,4-triazole represented by the Formula (IA), as recited in claim 2, further comprises the step of deprotecting the compound represented by Formula (IIA) after reaction with the compound of formula, R11C(O)OE’.  Consequently, since the additional process performed on the compound represented by Formula (IIA) used in the process for preparing a substituted 1,2,4-triazole represented by the Formula (IA), as recited in claim 2, whereby the compound represented by Formula (IIA) is deprotected after reaction with the compound of formula, R11C(O)OE’, (1) fails to result in a further patentably distinct procedural step in the process for preparing a substituted 1,2,4-triazole represented by the Formula (IA), as recited in claim 2, and/or (2) fails to include all the limitations of the process for preparing a substituted 1,2,4-triazole represented by the Formula (IA), as recited in claim 2, it is not given patentable weight and thus, renders the instant dependent claim improperly dependent under 35 U.S.C. § 112(d).  {See MPEP § 2111.02; and 37 CFR 1.75(c)}.
	Similarly, the inventor or joint inventor should further note that the U.S. Court of Appeals for the Federal Circuit indicated that although the requirements of 35 U.S.C. § 112(d) are related to matters of form, non-compliance with 35 U.S.C. § 112(d) renders the claim unpatentable just as non-compliance with other subsections of 35 U.S.C. § 112 would.  {See Pfizer, Inc. v. Ranbaxy Labs., Ltd., 457 F.3d 1284, 1291-92 (Fed. Cir. 2006)}.

	Moreover, the inventor or joint inventor should further note that if a dependent claim does not comply with the requirements of 35 U.S.C. § 112(d) the dependent claim should be rejected under 35 U.S.C. § 112(d) as unpatentable rather than objecting to the claim.  {See also MPEP § 608.01(n), Section III, Infringement Test for dependent claims}.
	The examiner suggests the inventor or joint inventor (1) cancel the dependent claim, (2) amend the dependent claim to place the dependent claim in proper dependent form, (3) rewrite the dependent claim in independent form, or (4) present a sufficient showing that the dependent claim complies with the statutory requirements, to overcome this rejection.

Allowable Subject Matter

	No claims are allowed.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624